Citation Nr: 9916208	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for residuals of a right 
foot injury with paresthesias of the right leg.

2. Entitlement to service connection for low back disability.

3. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the issues stated on the first page of 
this decision as well as claims of entitlement to service 
connection for dysplasia, residuals of a neck injury, and 
tinnitus.  The veteran filed a notice of disagreement as to 
all issues in July 1997.  A statement of the case was issued 
in July 1997, and a substantive appeal was received in August 
1997.  In January 1998, the veteran testified at a personal 
hearing at the RO.  At that time, she withdrew her appeal 
regarding her claims of entitlement to service connection for 
dysplasia and for a neck injury.  By rating decision in 
December 1998, the RO established service connection for 
tinnitus.  


FINDINGS OF FACT

1.  The record includes competent evidence which, when 
presumed to be true, makes plausible her claim of entitlement 
to service connection for residuals of right foot injury with 
parasthesias of the right leg.

2.  There is no medical evidence linking the veteran's 
current low back disorder to her period of active military 
service.

3.  There is no medical evidence of hearing loss disability 
for VA purposes.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right foot injury with parasthesias of the 
right leg is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A. Residuals of a Right Foot Injury with Paresthesias of the 
Right Leg

It appears that the RO has denied the veteran's right 
foot/leg claim on the basis that it is not well-grounded.  In 
making this determination, the RO has pointed to post-service 
examinations which seem to indicate that there is no current 
right foot/leg disability which is related to the veteran's 
service.  As noted above, an initial requirement for a well-
grounded service connection claim is a medical diagnosis of 
current disability.  

However, the facts of this case disclose that the veteran was 
treated on numerous occasions during service for right 
foot/leg complaints and that a June 1996 Medical Board 
concluded that "currently her diagnosis of right leg 
numbness and weakness is of an unknown etiology and it is 
recommended she be discharged medically."  The veteran was 
subsequently discharged in September 1996; she filed her 
service connection claim in December 1996.   

In Hampton v. Gober, 10 Vet.App. 481 (1997), in a case where 
a claimant filed a compensation claim shortly after discharge 
from service, the Court found that a diagnosis of disability 
reported in a service discharge examination report 
constituted evidence of current disability as well as 
evidence a relationship to service sufficient to well-ground 
a service connection claim.  It would appear that a similar 
situation is presented in the instant case.  Accordingly, the 
claim should be viewed as well-grounded.

B. Low Back Disorder

The record includes a note from a private physician, dated in 
February 1998, to the effect that examination revealed that 
the veteran has muscular lumbar strain without evidence of 
disc disease.  The Board finds this to be sufficient to show 
a medical diagnosis of current low back disability for well-
grounded purposes.  Further, the veteran's assertions 
regarding an injury to the back during service are accepted 
as competent for well-grounded purposes.  In fact, service 
medical records fully support her assertions regarding the 
accident.  Specifically, service medical records show that 
the veteran reported neck and back pain in January 1996 after 
a an accident in which a jeep which she was riding in was 
rearended.  

However, while there is competent evidence of current low 
back disability and of service incurrence for well-grounded 
purposes, the record does not include any medical evidence of 
a link between the inservice injury and current low back 
disability.  The private physician's note of February 1998 
only documents treatment and offers no opinion as to the 
etiology of the reported lumbar strain.  Further, there is no 
medical evidence of a continuity of symptoms from the January 
1996 jeep accident to link a current low back disorder to 
service.  In this regard, the Board notes that no low back 
disorder was actually diagnosed in January 1996, and service 
medical records do not document any continuing low back 
complaints.  Physical examination in May 1996 in connection 
with a Medical Board proceeding for her right lower extremity 
problems shows that her spine was clinically evaluated as 
normal.  There is otherwise no medical evidence showing a 
continuity of symptoms to link the low back disorder 
described in February 1998 to the jeep accident in January 
1996.  In other words, there is no medical evidence of a link 
to service to well-ground the veteran's low back claim. 

The veteran testified at her personal hearing that her low 
back pain is related to her period of active service.  
However, the Board notes that where the issue is one of 
medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a cause of his disability, her lay statements alone 
cannot serve as a sufficient predicate upon which to find her 
claim for service connection to be well grounded.  See Heuer 
v. Brown, 7 Vet.App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993)).

C. Hearing Loss

The veteran contends that her military occupation as a heavy 
mechanic operator exposed her to a great deal of noise and 
that her hearing has been adversely affected.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

On the authorized audiological evaluation in February 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
0
0
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear. 

It is clear from the audiological test results that there is 
no medical evidence of current hearing loss as defined in 38 
C.F.R. § 3.385.  Without medical evidence of current 
disability, this claim is not well-grounded.  38 U.S.C.A. 
§ 5107(a).



ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right foot injury with paresthesias of the 
right leg is well-grounded.  To this extent, the appeal is 
granted, subject to the directions set forth in the remand 
portion of this decision. 

The veteran's claims of entitlement to service connection for 
low back disability and for bilateral hearing loss are not 
well-grounded.  To this extent, the appeal is denied.  


REMAND

The doctrine of reasonable doubt is not applicable in 
determining whether the veteran has met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  However, 
once a claim has been found to be well-grounded, a review of 
the merits of the claim must be conducted, and such review 
requires consideration of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b).  Since the RO has denied the veteran's 
claim as not well-grounded, there has not been such a review 
of the merits by the RO including consideration of 38 
U.S.C.A. § 5107(b).  Accordingly, the Board may not properly 
proceed with appellate review of the merits of the case at 
this time.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993). 

Moreover, the Board notes that the veteran's representative 
has effectively pointed out the apparent medical complexity 
involved with the right lower extremity issue as illustrated 
by the fact that the military discharged the veteran because 
of a right lower extremity disorder of unknown etiology and 
post-service VA examinations appear to indicate that there is 
no right lower extremity disorder present.  Further 
development of the medical evidence is therefore appropriate 
to ensure resolve such medical complexity. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any pertinent VA medical records 
documenting ongoing treatment for the 
right lower extremity which are not 
already in the claims file should be made 
of record. 

2.  The veteran and her representative 
should be requested to supply the names 
and addresses of any private medical care 
providers who have treated her for right 
lower extremity problems since service.  
Appropriate action should be taken to 
request all such records, including 
another request to the Batavia Family 
Practice Center in Batavia, Ohio, to 
supply all clinical records in connection 
with the February 13, 1998, examination 
of the veteran. 

3.  The veteran should be scheduled for 
special VA examination(s) to ascertain 
the nature and etiology of any current of 
the right foot and right leg.  If 
possible, the examination(s) should be 
accomplished by examiner(s) who has/have 
not already examined the veteran.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination, and all indicated special 
studies and tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should offer an opinion as to whether or 
not there is a medical diagnosis of 
current disability or disabilities of the 
right foot and/or right leg which can be 
related to the right foot/leg 
symptomatology noted during service which 
led to discharge by a Medical Board.  

4.  The RO should then review the 
expanded record and determine on the 
merits the veteran's claim can be 
granted, giving appropriate consideration 
to the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b).   If the RO's 
determination is adverse to the veteran, 
then the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be reviewed 
to the Board. 

The purpose of this remand is to assist the veteran and to 
ensure due process of law.  The veteran and her 
representative are free to submit additional evidence and 
argument in support of the appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

